Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 Response to Amendments
In response to the amendments received 06/23/2022: 
Claims 1-3, and 7-14 are pending in the current application. Claims 7-13 remain withdrawn without traverse. Claims 1 has been amended. 
The cores of the previous prior art-based rejections based on Zaguib have been maintained with changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaguib et al. (US 2009/0280410) in view of Yon et al. (KR 2016/0037636 A) and Skotheim et al. (US 5,961,672).
Regarding claim 1, Zaguib teaches a negative electrode for a lithium secondary battery (P11) comprising; 
a lithium electrode layer on at least one surface of a current collector, or electron conducting material acting as a current collector (P25. 70), 
wherein, the lithium electrode layer comprises a lithium metal layer, or layer of active lithium (P19), adjoining the at least one surface of the current collector (P25), and a surface oxide layer, or passivation layer 
Zaguib teaches embodiments where the passivation layer has a thickness of greater than 5 nm (P106. 139) which increases over time to thicknesses of, for example, 37.5 nm (P133).
Zaguib teaches an ion-conducting protective layer formed on one surface of the lithium electrode layer not adjoining the current collector (P24-25. 64.70). 
Zaguib teaches the ion-conducting protective layer prevents exposure to the atmosphere from forming a passivation, or surface oxide layer on a lithium electrode (P72) 
 Zaguib is silent in teaching the ion-conducting protective layer comprises polydimethylsiloxane (PDMS); however, Yon, in a similar field of endeavor related to protecting a lithium electrode, teaches forming an ion-conducting protective layer, or passivation layer, to prevent the formation of dendrites, or a surface oxide layer (P28-29. 31-32. 41). 
Yon teaches that the passivation layer, applied to the opposite surface of the electrode from the collector (P32) may comprise PDMS to protect a lithium metal plate from reacting with air or forming the dendrite surface oxide layer (P29-31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use PDMS as taught by Yon, in the ion-conducting protective layer of Zaguib as it would have yielded the predictable result of reinforcing the lithium electrode layer and preventing it from reacting with the air to prevent a surface oxide layer from forming.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
 Modified Zaguib teaches that the ion-conducting protective layer preferably has a thickness of 1 to 100 µm (P36).
Modified Zaguib is silent in teaching the ion-conducting protective layer can have a thickness of 0.01 to 0.1 µm; however, Skotheim, in a similar field of endeavor related to a negative electrode for a lithium secondary battery, teaches preventing dendrite formation on a lithium metal anode electrode layer by using an ion conducting protective layer on the lithium electrode layers surface (Col. 2 [38-46]; Col. 5-6 [47-31]). 
Skotheim teaches the thickness of the ion conducting protective layer in a range from 0.01 µm to 10 µm and to have the layer thin in the interest of higher capacity and a lower weight and volume battery (Col. 6 [27-36]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to explore thicknesses below the preferred range of modified Zaguib, such as those taught by Skotheim for an ion conducting protective layer thickness in a range of 0.01 µm to 10 µm to have a lower weight and volume battery with a high capacity. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
 “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claim 2, modified Zaguib teaches the surface oxide layer is formed on one surface of the lithium metal layer not adjoining the current collector (P23-25). 
Regarding claim 14, modified Zaguib teaches a lithium secondary battery comprising the negative electrode of claim 1 (P11). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguib in view of Yon and Skotheim, as applied to at least claim 1, and as evidenced by  Kozen, A., Pearse et al., 2014. Atomic Layer Deposition and in Situ Characterization of Ultraclean Lithium Oxide and Lithium Hydroxide. The Journal of Physical Chemistry C, 118(48), pp.27749-27753.
Regarding claim 3, modified Zaguib teaches the surface oxide layer, or passivation layer, comprises Li2O, LiOH, and Li2CO3 (P22. 109). Modified Zaguib teaches an example where the surface oxide layer has a 25.5 nm thickness of a Li2O layer, and a Li-2CO3 thickness of 12.5 nm over time (P132). 
Modified Zaguib is silent in teaching the surface oxide layer comprises a first oxide layer comprising Li2O, a second oxide layer comprising Li2O and LiOH, a third oxide layer comprising Li2O, LiOH, and Li2CO3, wherein the first oxide layer has a thickness of 10 nm to 30 nm, the second oxide layer has a thickness of 4 nm to 15 nm, and the third oxide layer has a thickness of 1 nm to 5 nm. 
However, the instant specification teach when lithium metal is exposed to the atmosphere a surface oxide layering of Li2O, LiOH, and Li2CO3 will form. The instant specification also teaches that fundamental suppression of the surface oxide layer suppression is impossible due to exposure to the atmosphere (P5 of PGPUB). 
This is further evidenced by Kozen, which teaches that air exposed lithium oxide will form a layer comprising LiOH, which in turn will react with carbon dioxide in air, while some lithium oxide remains unreacted and form a further layer comprising lithium carbonate (pg. 27752-27753). 
Therefore, while modified Zaguib teaches the surface oxide layer may comprise Li2O, LiOH, and Li2CO3 while being silent in teaching the thickness of the layer comprising primarily LiOH, the instant disclosure and Kozen teach that an LiOH layer will form with exposure as a result of oxidation, and prior to the formation of Li2CO-3-, and thus if LiOH were included in the measurement of the film thicknesses of modified Zaguib it would fall within the claimed range.  
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the surface oxide layer of modified Zaguib, at some point in time, would inherently have a first oxide layer comprising Li2O, a second oxide layer comprising Li2O and LiOH, a third oxide layer comprising Li2O, LiOH, and Li2CO3, wherein the first oxide layer has a thickness of 10 nm to 30 nm, the second oxide layer has a thickness of 4 nm to 15 nm, and the third oxide layer has a thickness of 1 nm to 5 nm, as evidenced by modified Zaguib, the instant disclosure, and Kozen. 

Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yon et al. (KR 2016/0037636 A) teaches an ion-conducting protective layer comprising PDMS on a lithium electrode layer opposite the side of a current collector. 
Zhamu et al. (US 2016/0344010) teaches an ion-conducting protective layer, or anti-dendrite layer on the opposite side of a lithium electrode layer that a current collector is on. 
Kim et al. (US 2005/0095504A1) teaches a thickness of an ion-conducting protective layer of 1 micron or less. 
Jeong (US 2017/0018799) teaches an ion-conducting protective layer comprising PDMS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729